EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Krueger (Reg. No. 42,771) on March 23, 2021. 
Authorization for correcting claim 3 to be dependent to claim 1 for Examiner’s amendment was given by Mr. Daniel Krueger (Reg. No. 42,771) on April 5, 2021. 

The Application has been amended as follows:
AMENDMENT OF THE SPECIFICATION
Please amend paragraphs 45-46 to read as provided below:

[0045]	Fig. 8A shows an illustrative 1-tap PAM4 precomputation unit 502 having 12 computation units and 12 corresponding threshold values for a trailing ISI coefficient of F1=1. Note that this constraint provides a high degree of overlap in the threshold values, making half of the comparators redundant. Fig. 8B shows a reduced complexity precomputation unit [[802]] 820 with the redundant comparators eliminated and with the outputs of the remaining comparators shared and grouped as necessary to provide the full set of tentative symbol decisions. Precomputation unit [[802]] 820 can be employed in any of the DFE designs shown in Figs. 5-7, and may be equipped with an enable signal to disable unneeded comparators when employed for equalizing a low-loss channel where F1 may be 1 determines the comparator thresholds as indicated in Fig. 5, and when constrained to zero or one, the number of needed comparators for the precomputation unit is three or six, respectively.
[0046]	The six fast comparators of precomputation unit [[802]] 820 can thus be employed in multiple ways. For NRZ signal constellations, four of the comparators can be employed for an exact two-tap precomputation unit or, using the principles set out in U.S. Pat. 9,935,800, for a reduced-complexity three-tap precomputation unit. Alternatively, the precomputation unit [[802]] 820 may be designed with eight fast comparators for an exact three-tap precomputation unit. For PAM4 signal constellations in high-rate channels, the six comparators can be employed with F1=1 for an exact one-tap precomputation unit. For PAM4 signal constellations in low-loss channels where F1 may be constrained to be zero, three of the comparators may be disabled to reduce power consumption.
AMENDMENT OF THE CLAIMS
Please amend the claims to read as provided below:
1. (Currently amended) A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
to leave the first post-cursor ISI value F1 unconstrained to integers if the receive signal doesn't use a PAM4 signal constellation, and otherwise to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel.
2. (Canceled) 
3. (Currently amended) The method of claim 1, wherein the set of comparators does not exceed eight comparators, and wherein the precomputation unit provides multi-tap precomputation if the receive signal uses non-return to zero (NRZ) signaling. 
4. (Canceled)
5. (Currently amended)  A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
configuring a controller to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel, and further configuring the controller to determine whether the channel is a high-loss channel, wherein said determining includes:
adapting the threshold values using NRZ training data; and
determining that the channel is a high-loss channel if the threshold values correspond to a first post-cursor ISI value F1 in excess of a predetermined threshold.

6. (Currently amended)  A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
configuring a controller to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel, and further configuring the controller to disable one or more of said comparators when constraining the first post-cursor ISI value F1 to equal zerothe selection element deriving the selected symbol decision from only enabled comparators in the precomputation unit.

7. (Original) The method of claim 1, wherein said coupling the linearly-equalized signal to the set of comparators includes subtracting a feedback signal from the linearly-equalized signal.
8. (Original) The method of claim 7, wherein the feedback signal is produced by a feedback filter, and wherein the controller is configured to disable the feedback filter if the receive signal uses a PAM4 signal constellation.
9. (Original) The method of claim 8, wherein the controller is configured to adjust a cursor position for training the front end filter when constraining the first post-cursor ISI value F1. 
10. (Original) The method of claim 1, wherein the controller adjusts the thresholds to account for channel nonlinearities if the receive signal uses a PAM4 signal constellation and the receive signal is conveyed via a low-loss optical channel.

11. (Currently amended) A SerDes receiver that comprises:
a front end filter configured to convert a receive signal into a linearly-equalized signal;
1, the set of comparators operable to generate a set of tentative symbol decisions;
a selection element configured to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
a controller configured to leave the first post-cursor ISI value F1 unconstrained to integers if the receive signal doesn't use a PAM4 signal constellation, and otherwise configured to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel.
12. (Canceled)
13. (Currently amended) The receiver of  claim 11, wherein the set of comparators does not exceed eight comparators, and wherein the precomputation unit provides multi-tap precomputation if the receive signal uses non-return to zero (NRZ) signaling. 

14. (Canceled)
15. (Currently amended) A SerDes receiver that comprises:
a front end filter configured to convert a receive signal into a linearly-equalized signal;
a precomputation unit coupled to accept the linearly-equalized signal with or without a subtracted feedback signal, the precomputation unit having a set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
a selection element configured to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
a controller configured to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel, wherein 
adapt the threshold values using NRZ training data; and
determine that the channel is a high-loss channel if the threshold values correspond to a first post-cursor ISI value F1 in excess of 0.6.

16. (Currently amended) A SerDes receiver that comprises:
a front end filter configured to convert a receive signal into a linearly-equalized signal;
a precomputation unit coupled to accept the linearly-equalized signal with or without a subtracted feedback signal, the precomputation unit having a set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
a selection element configured to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
a controller configured to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel,
wherein the controller is further configured to:
disable one or more of said comparators when constraining the first post-cursor ISI value F1 to equal zero, the selection element deriving the selected symbol decision from only enabled comparators in the precomputation unit.

17. (Original) The receiver of claim 11, wherein the linearly-equalized signal is provided with the subtracted feedback signal.
18. (Original) The receiver of claim 17, wherein the feedback signal is produced by a feedback filter, and wherein the controller is configured to disable the feedback filter if the receive signal uses a PAM4 signal constellation.
19. (Original) The receiver of claim 18, wherein the controller is configured to adjust a cursor position for training the front end filter when constraining the first post-cursor ISI value F1. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter

Claims 1, 3, 5-11, 13, and 15-20 are allowed. 
Claims 2, 4, 12, and 14 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records, (US 9,935,800 B1) Runsheng He, (US 2006/0203900 A1) Richard William Koralek, (US 10,848,350 B1) Masum Hossain et al., (US 9,137,063 B2) Jared Zerbe et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined),
Regarding claim 1, A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol 1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and
configuring a controller to leave the first post-cursor ISI value F1 unconstrained to integers if the receive signal doesn't use a PAM4 signal constellation, and otherwise to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel.
Regarding claim 11, is allowed for the same reasons as claim 1.

Regarding claim 5, A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive 
configuring a controller to constrain the first post-cursor ISI value F1 if the receive signal uses a PAM4 signal constellation, the controller constraining the first post-cursor ISI value F1 to equal zero if the receive signal is conveyed via a low-loss channel and to equal one if the receive signal is conveyed via a high-loss channel, and further configuring the controller to determine whether the channel is a high-loss channel, wherein said determining includes:
adapting the threshold values using NRZ training data; and
determining that the channel is a high-loss channel if the threshold values correspond to a first post-cursor ISI value F1 in excess of a predetermined threshold.
Regarding claim 15, is allowed for the same reasons as claim 5.

Regarding claim 6, A method for providing equalization, the method comprising:
supplying a front end filter configured to convert a receive signal into a linearly-equalized signal;
coupling the linearly-equalized signal to a set of comparators in a precomputation unit, the set of comparators using threshold values that depend on a first post-cursor inter-symbol interference (ISI) value F1, the set of comparators operable to generate a set of tentative symbol decisions;
providing a selection element to derive a selected symbol decision from each set of tentative symbol decisions, thereby deriving a sequence of symbol decisions from the receive signal; and

further configuring the controller to disable one or more of said comparators when constraining the first post-cursor ISI value F1 to equal zero the selection element deriving the selected symbol decision from only enabled comparators in the precomputation unit.
Regarding claim 16, is allowed for the same reasons as claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 8102910 B2		Zhong; Freeman Y. et al.
US 8325793 B2		Zhong; Lizhi
US 20170222840 A1	Malhotra; Gaurav et al.
US 9071479 B2		Qian; Haoli et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636